- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): International load factor sets new record as highest in history for the month of June In the domestic market we are showing a sequential increase in yield and load factor São Paulo, July 14, 2010  TAM (BM&FBOVESPA: TAMM4, NYSE: TAM) announces that the National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of June 2010. TAM Airlines Domestic market Comparing June 2010 with the same period the year before, our demand (in RPKs) grew 12.0%, combined with an increase of 13.3% in our supply (in ASKs), which led to a slight reduction in our load factor by 0.7 p.p., bringing it to 63.9%. When we compare it to May, we show a significant growth in demand by 11.1% against a decline in supply of 0.7% due to the lower number of days in this month, leading to an increment of 6.8 percentage points in the load factor. Our market share for the month was 42.9%. Cumulatively for the period from January to June of 2010 compared with 2009, our demand grew by 12.4%, while the growth of supply stood at 8.4%, resulting in a 2.3 percentage point increase in the load factor, reaching 65.3%. Our market share for the period was 42.2%. As for domestic yield for June, we can observe a high single digit increase comparing to the month of May, according to our expectations previously announced. The second quarter of the year is a period of weak demand, with a high predominance of business travelers. In June we continue to observe a high concentration of passengers of this profile, raising the quality of our yield (because they fly predominantly during peak hours and buy tickets with little advance notice), combined with the return on leisure passengers traveling for the start of the vacation period, helping to raise load factors. This recovery in yield supports the move towards rationality observed in the market, which we believe that should also be maintained for the second half of the year. International market The international market continues to surprise with strong demand, and for the ninth consecutive month, we have increased the load factor in relation to the same month last year, reaching 78.8%. With this we set a new record with the best month of June in our history. Compared to the same month last year, we see an impressive rise of 10.5 p.p., due to the combination of a 22.1% increase in demand with a 5.8% increase in supply. Our market share in June was 86.5%. Cumulatively for the period from January to June of 2010, the load factor stood at 76.9%, a 6.7 p.p. increase compared to the same period last year. Market share for the period was 84.7%. International yield in dollars should record a high single digit reduction in June compared to May, in line with company expectations and based on seasonality. Pantanal Airlines As a result of successive improvements in rates of punctuality and regularity, raising passenger trust in the company, we continue to observe a significant increase in the rate of occupancy for its aircraft, with a growth of 10.3 percentage points. This increase is the result of a 18.9% increase in demand combined with an 1.2% decrease in supply. In relation to May of 2010, the load factor reduced 1.9 percentage points. Market share for June came to 0.14%. For the period from January to June, we had a load factor 7.8 percentage points above the same period the year before. Market share for the period stood at 0.13%. We are in the final phase of analysis of the business model for Pantanal, and as soon as they are defined, we should be announcing the company's plans for its network and fleet. Tables See below our operating data for the month of June and for the period from January to June: Domestic Market June 2010 June 2009 Var. % YoY May 2010 Var. % MoM Jan-May 2010 Jan-May 2009 Var. % YoY TAM ASK (millions)  Supply 13.3% -0.7% 8.4% RPK (millions)  Demand 12.0% 11.1% 12.4% Load Factor 63.9% 64.7% -0.7p.p. 57.1% 6.8p.p. 65.3% 63.0% 2.3p.p. Market share 42.9% 44.8% -1.9p.p. 40.9% 2p.p. 42.2% 47.9% -5.7p.p. Pantanal ASK (millions)  Supply 12 12 -1.2% 12 -2.7% 70 64 8.3% RPK (millions)  Demand 7 6 18.9% 8 -5.7% 42 34 24.1% Load Factor 61.1% 50.8% 10.3p.p. 63.0% -1.9p.p. 60.9% 53.2% 7.8p.p. Market share 0.14% 0.14% 0p.p. 0.16% -0.02p.p. 0.13% 0.14% -0.01p.p. International Market June 2010 June 2009 Var. % YoY May 2010 Var. % MoM Jan-May 2010 Jan-May 2009 Var. % YoY TAM ASK (millions)  Supply 5.8% 1.0% 2.1% RPK (millions)  Demand 22.1% 2.3% 11.7% Load Factor 78.8% 68.3% 10.5p.p. 77.8% 1p.p. 76.9% 70.3% 6.7p.p. Market share 86.5% 86.7% -0.1p.p. 87.9% -1.4p.p. 84.7% 86.0% -1.3p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: MVL Comunicação Phone.: (55) (11) 3594-0328 equipetam@mvl.com.br About TAM: ( www.tam.com.br ) We are a member of the Star Alliance, leaders in the Brazilian domestic market since 2003 and held a 42.9% domestic market share and 86.5% international market share in June 2010. We operate regular flights to 44 destinations throughout Brazil and we serve 88 different cities in the domestic market through regional alliances. Operations abroad include our flights to 18 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 79 other destinations in the U.S., Europe and South America. The Star Alliance network, in turn, offers flights to 1167 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 6.9 million subscribers and has awarded more than 10.6 million tickets. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 2010 TAM S.A. By: /
